NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted December 11, 2014* 
                               Decided December 12, 2014 
                                              
                                         Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          JOEL M. FLAUM, Circuit Judge 
                           
                          ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 14‐2612 
 
SUSAN ANN SANDS WEDEWARD,                         Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Western District of Wisconsin.
                                                   
      v.                                          No. 13‐cv‐100‐bbc 
                                                   
LOCAL 306, NATIONAL POSTAL                        Barbara B. Crabb, 
MAIL HANDLERS UNION,                              Judge. 
      Defendant‐Appellee. 
 
                                         O R D E R 
                                               
       Susan Ann Sands Wedeward, a former postal worker, appeals the grant of 
summary judgment for her union, National Mail Handler’s Local 306, which, she 
asserted, breached its duty of fair representation in connection with her efforts to 
challenge her discharge by the United States Postal Service. We affirm.   
        
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2). 
No. 14‐2612                                                                         Page 2 
 
        Wedeward’s dispute with the union began in 2006, when she injured her back 
lifting mail bags and had her request for worker’s compensation denied. She blamed the 
union for not interceding with the Post Office to fix the paperwork that led to the denial 
of her claim (the injury description did not match the incident report). Wedeward took 
some time off after her injury and upon her return was moved to light duty. 
         
        Four years later her supervisor told her that she would have to resume regular 
duty unless she updated the medical documentation supporting her light‐duty 
restriction. Wedeward initially agreed to provide documentation but changed her mind 
because, she told her union steward, she already had documented the permanent nature 
of her disability. After learning that Wedeward would be removed from light duty, the 
union steward encouraged Wedeward to provide the documentation. Wedeward didn’t, 
and was removed from light duty. Wedeward refused reassignment, did not return to 
work, and was marked “AWOL.”   
         
        The union challenged the AWOL designation in grievances filed on Wedeward’s 
behalf. At a “day in court” session conducted by management (to give Wedeward a 
chance to respond to disciplinary charges), Wedeward and the union maintained that 
she was disabled, disputed the charge that she had been “AWOL,” and criticized 
management’s forcing her to choose between working at the risk of further injury or 
simply going home. Management eventually disciplined Wedeward for being “AWOL” 
and discharged her.   
         
        The union continued to challenge Wedeward’s discharge through the grievance 
procedure outlined by the collective bargaining agreement. At the Step One meeting (an 
initial attempt to resolve the grievance with a supervisor), the union again argued that 
Wedeward should not have had to choose between accepting the reassignment or going 
home. Although management offered to rescind its discipline as long as Wedeward 
provided the necessary medical documentation, she rejected the offer. The case 
proceeded to Step Two (at which management prepares an official decision explaining 
its reason for rejecting the grievance), and the union and Post Office agreed to hold the 
case in abeyance pending resolution of the social security disability claim that 
Wedeward had filed. At Step Three (where the union appeals the Step Two decision) the 
Post Office again denied the grievance. The union then exercised its discretion to bring 
Wedeward’s grievance to arbitration, in the hope that she could obtain a settlement that 
would allow her to leave on disability retirement rather than under discipline. Delays 
ensued, first because the arbitrator was unavailable and later because the union’s 
advocate retired, and then the arbitration was suspended while the union negotiated a 
No. 14‐2612                                                                             Page 3 
 
new collective bargaining agreement. When the arbitration was rescheduled, Wedeward 
informed the union she no longer wished to proceed, so the union withdrew from the 
arbitration.   
         
        Wedeward then sued the union in Wisconsin state court, asserting that the union 
denied her fair representation in her challenge to her discharge and in her 2006 
application for worker’s compensation. The union removed the case to federal court.   
 
        The district court granted summary judgment for the union. The court 
determined that the union did not breach its duty of fair representation in her dispute; to 
the contrary, the union made extensive efforts to help her challenge her discharge at all 
stages of the grievance process. Wedeward, the court added, failed to produce any 
evidence to raise a question of fact about whether the union acted with discrimination, 
hostility, or arbitrariness in its representation. And to the extent that Wedeward believed 
that the union denied her fair representation in her attempts to obtain worker’s 
compensation, she had no claim, the court concluded, because the worker’s 
compensation program run by the Postal Service was not covered by its collective 
bargaining agreement with the union.   
         
        Wedeward’s arguments on appeal are difficult to pin down, but she seems to 
suggest that the union breached its duty of fair representation by allowing her 
arbitration to be postponed. But the district court correctly concluded that Wedeward 
provided no evidence to suggest that the union acted in a manner that was “arbitrary, 
discriminatory, or in bad faith.” Vaca v. Sipes, 386 U.S. 171, 190 (1967). See also Truhlar v. 
U.S. Postal Serv., 600 F.3d 888, 892–93 (7th Cir. 2010) (to show arbitrariness, the union 
must have acted “so far outside a wide range of reasonableness, as to be irrational”) 
quoting Air Line Pilots Ass’n Int’l v. O’Neill, 499 U.S. 65, 67 (1991); Nemsky v. ConocoPhillips 
Co., 574 F.3d 859, 866 (7th Cir. 2009) (to show bad faith the plaintiff must provide 
subjective evidence the union official’s decisions were improperly motivated). Not only 
was the rescheduling of the original arbitration outside the union’s control—because of 
the arbitrator’s unavailability, the advocate’s retirement, and the negotiation of the new 
collective bargaining agreement—but Wedeward herself decided not to proceed with 
the arbitration when it was rescheduled. 
         
        Wedeward also maintains that the union breached its duty of fair representation 
with regard to her 2006 worker’s compensation claim when it failed to correct 
misstatements on the forms that characterized how her injury occurred. But as the court 
properly explained, the union owed her no such duty because the worker’s 
No. 14‐2612                                                                           Page 4 
 
compensation process is not covered by the collective bargaining agreement. See White v. 
White Rose Food, a Div. of DiGiorgio Corp., 237 F.3d 174, 183 (2d Cir. 2001) (no breach of 
union’s duty of fair representation where there was no duty to inform members about an 
amendment to a settlement agreement); Freeman v. Local Union No. 135, Chauffeurs, 
Teamsters, Warehousemen and Helpers, 746 F.2d 1316, 1321–22 (7th Cir. 1984) (“union was 
under no duty to provide [plaintiff] with more legal assistance than bargained for or 
required by law.”). 
        
                                                                                AFFIRMED.